Name: Commission Regulation (EEC) No 2742/89 of 11 September 1989 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12. 9 . 89 Official Journal of the European Communities No L 264/7 COMMISSION REGULATION (EEC) No 2742/89 of 11 September 1989 fixing the amount of the subsidy on oil seeds Whereas the abatement of the subsidy for sunflower seed which arises, where appropriate, from the system of maximum guaranteed quantities for the 1989/90 year, has not, to date, been fixed ; whereas the amount of the subsidy for the 1989/90 year has been provisionally calcu ­ lated on the basis of an abatement of ECU 11,55 per 100 kilograms for sunflower seed, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Regulation No 136/66/EEC of the Council of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1225/89 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 2639/89 (4), Having regard to Regulation (EEC) No 1569/72 of the Council of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 2216/88 (*), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 2645/89 Q, as last amended by Regulation (EEC) No 2720/89 (8) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 2645/89 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto : HAS ADOPTED THIS REGULATION : Article 1 1 . The amount of the subsidy and the exchange rate referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 ( ®) are as set out in the Annexes hereto. 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (10) is as set out in Annex III for sunflower seed harvested in Spain. 3. The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (u) for sunflower seed harvested and processed in Portugal is as set out in Annex III . 4. However, the amount of the subsidy for sunflower seed will be confirmed or replaced as from 12 September 1989 to take into account the consequences of the appli ­ cation of the system of maximum guaranteed quantities. Article 2 This Regulation shall enter into force on 12 September 1989, This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 September 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30. 9 . 1966, p. 3025/66. (2) OJ No L 128, 11 . 5 . 1989, p. 15 . (3) OJ No L 164, 24. 6. 1985, p. 11 . (&lt;) OJ No L 255, 1 . 9 . 1989, p. 14. (0 OJ No L 167, 25 . 7. 1972, p. 9 . (j OJ No L 197, 26. 7. 1988, p. 10 . O OJ No L 255, 1 . 9 . 1989, p. 32. (8) OJ No L 262, 8 . 9 . 1989, p. 38. f) OJ No L 266, 28 . 9. 1983, p. 1 . (1#) OJ No L 53, 1 . 3. 1986, p. 47. (") OJ No L 183, 3 . 7. 1987, p. 18 . No L 264/8 Official Journal of the European Communities 12. 9. 89 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 9 1st period 10 2nd period 11 3rd period 12 4th period 1 5th period 2 1 . Gross aids (ECU): l  Spain 1,170 1,170 1,170 1,170 1,170 1,170  Portugal 0,000 0,000 0,000 0,000 0,000 0,000  Other Member States 21,677 21,467 22,062 22,340 22,494 22,850 2. Final aids : I (a) Seed harvested and processed in : I I  Federal Republic of Germany (DM) 51,51 51,01 52,41 53,07 53,43 54,43  Netherlands (Fl) 57,18 56,63 58,20 58,93 59,34 60,44  BLEU (Bfrs/Lfrs) 1 046,72 1 036,57 1 065,31 1 078,73 1 086,17 1 103,36  France (FF) 16436 162,71 167,35 169,49 170,66 173,42  Denmark (Dkr) 193,58 191,70 197,02 199,50 200,87 204,05  Ireland ( £ Irl) 18,293 18,110 18,626 18,864 18,995 19302  United Kingdom ( £) 14,306 14,147 14,556 14,713 14,816 14,957  Italy (Lit) 36 355 36 005 36 990 37 387 37 645 38 037  Greece (Dr) 3 550,69 3 499,95 3 585,64 3 608,54 3 633,99 3 609,05 (b) Seed harvested in Spain and processed : 1 \  in Spain (Pta) 178,89 178,89 178,89 178,89 178,89 178,89  in another Member State (Pta) 3 106,04 3 075,50 3 153,68 3 186,54 3 210,63 3 238,72 (c) Seed harvested in Portugal and processed :  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00 0,00  in another Member State (Esc) 4 398,92 4 358,19 4 413,91 4 444,44 4 466,21 4 478,19 12. 9. 89 No L 264/9Official Journal of the European Communities ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 9 1st period 10 2nd period 11 3rd period 12 4th period 1 5th period 2 1 . Gross aids (ECU) : j  Spain 3,670 3,670 3,670 3,670 3,670 3,670  Portugal 2,500 2,500 2,500 2,500 2,500 2,500  Other Member States 24,177 23,967 24,562 24,840 24,994 25,350 2. Final aids : \ (a) Seed harvested and processed in :  Federal Republic of Germany (DM) 57,41 56,92 58,32 58,97 59,34 60,33  Netherlands (Fl) 63,78 63,22 64,79 65,52 65,93 67,03  BLEU (Bfrs/Lfrs) 1 167,43 1 157,29 1 186,02 1 199,45 1 206,88 1 224,07  France (FF) 183,61 181,96 186,59 188,74 189,91 192,67  Denmark (Dkr) 215,90 214,03 219,34 221,82 223,20 226,38  Ireland ( £ Irl) 20,435 20,252 20,767 21,006 21,137 21,444  United Kingdom ( £) 16,060 15,901 16,309 16,466 16,569 16,711  Italy (Lit) 40 538 40 188 41 172 41 570 41 827 42 219  Greece (Dr) 3 999,16 3 948,42 4 034,10 4 057,01 4 082,46 4 057,52 (b) Seed harvested in Spain and processed :  in Spain (Pta) 561,13 561,13 561,13 561,13 561,13 561,13  in another Member State (Pta) 3 488,28 3 457,74 3 535,92 3 568,78 3 592,87 3 620,96 (c) Seed harvested in Portugal and processed :  in Portugal (Esc) 480,01 480,01 480,01 480,01 480,01 480,01  in another Member State (Esc) 4 878*93 4 838,19 4 893,91 4 924,45 4 946,22 4 958,20 No L 264/10 Official Journal of the European Communities 12. 9. 89 ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 9 (') 1st period 10 (') 2nd period 11 0) 3rd period 12 (') 4th period 10 1 . Gross aids (ECU):  Spain 6,890 6,890 6,890 6,890 6,890  Portugal 0,000 0,000 0,000 0,000 0,000  Other Member States 20,889 21,020 21,681 22,012 22,193 2. Final aids : \ \ \ (a) Seed harvested and processed in (2) : l  Federal Republic of Germany (DM) 49,72 50,02 51,58 52,36 52,79  Netherlands (Fl) 55,10 55,45 57,19 58,06 58,54  BLEU (Bfrs/Lfrs) 1 008,67 1 014,99 1 046,91 1 062,89 1 071,63  France (FF) ' 157,75 158,78 163,92 166,48 167,85  Denmark (Dkr) 186,54 187,71 193,61 196,57 198,19  Ireland ( £ Irl) 17,557 17,672 18,244 18,529 18,682  United Kingdom ( £) 13,558 13,657 14,107 14,294 14,414  Italy (Lit) 35 057 35 275 36 368 36 841 37 144  Greece (Dr) 3 335,53 3 351,34 3 443,63 3 470,70 3 500,52 (b) Seed harvested in Spain and processed :  in Spain (Pta) 1 053,45 1 053,45 1 053,45 1 053,45 1 053,45  in another Member State (Pta) 3 524,07 3 543,12 3 629,53 3 668,87 3 697,22 (c) Seed harvested in Portugal and processed : -  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00  in Spain (Esc) 6 353,48 , 6 379,55 6 438,62 6 476,97 6 502,98  in another Member State (Esc) 6 192,01 6 217,43 6 274,99 6 312,36 6 337,72 3. Compensatory aids : IIIIII  in Spain (Pta) 3 476,75 3 495,81 3 582,22 3 621,56 3 648,19 4. Special aid : li Il L  in Portugal (Esc) 6 192,01 6 217;43 6 274,99 6 312,36 6 337,72 (') Subject to the consequences of the application of the system of maximum guaranteed quantities. (2) For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0260760. ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) \ Current9 1st period10 2nd period11 3rd period12 4th period1 5th period2 DM 2,077010 2,073610 2,070240 2,067080 2,067080 2,058040 Fl 2,340320 2,336730 2,332960 2,329490 2,329490 2,319660 Bfrs/Lfrs 43,442300 43,415100 43,387900 43,357800 43,357800 43,271000 FF 7,003680 7,003800 7,003730 7,003930 7,003930 7,002050 Dkr 8,065360 8,065530 8,066630 8,068150 8,068150 8,072630 £Irl 0,778529 0,778175 0,778582 0,778822 0,778822 0,781401 £ 0,675488 0,678045 0,680574 0,682950 0,682950 0,689850 Lit 1 488,98 1 492^8 1 496,92 1 500,66 1 500,66 1 511,94 Dr 178,84900 180,27000 182,03600 183,75800 183,75800 189,44400 Esc 173,52600 174,09200 174,72000 175,59400 175,59400 178,38700 Pta 129,73700 130,35500 130,91 100 131,39800 131,39800 132,72800